Case 5:20-cv-00331-JSM-PRL Document 43 Filed 10/27/20 Page 1 of 2 PageID 387


                                            EXHIBIT A

     UNITED STATES DISTRICT COURT FOR
     MIDDLE DISTRICT OF FLORIDA


     ELENA LAMB, on behalf of herself and all others
     similarly situated,


                                           Plaintiff,

            v.                                                               Civil No.: 20-CV-00331

     THE COOKWARE COMPANY (USA), LLC,


                                           Defendant.


                               STIPULATION OF VOLUNTARY
                                DISMISSAL WITH PREJUDICE

                 Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, the parties,

  by their counsel, stipulate that all claims and causes of action be dismissed on the merits with

  prejudice and without costs or attorneys’ fees to any party.

  Dated: August 31, 2020                            Dated: August 31, 2020

   MORGAN AND MORGAN COMPLEX HODGSON RUSS LLP
   LITIGATION GROUP

   By: S/Jean S. Martin_____________________            By: S/Ryan K. Cummings
            Jean S. Martin, Esq.                        Ryan K. Cummings, Esq. (pro hac vice)
   201 N. Franklin St., 7th Floor                       Ryan J. Lucinski, Esq. (pro hac vice)
   Tampa, Florida 33602                                 Benjamin M. Zuffranieri, Jr., Esq. (pro hac vice)
   Telephone: (813) 559-4908                            140 Pearl Street, Suite 100
   jeanmartin@forthepeople.com                          Buffalo, New York 14202–4040
                                                        Telephone: (716) 856-4000
                                                        ryan_cummingsl@hodgsonruss.com
                                                        rlucinsk@hodgsonruss.com
                                                        bzuffran@hodgsonruss.com


   AND                                                  AND




                                                                                                      6
Case 5:20-cv-00331-JSM-PRL Document 43 Filed 10/27/20 Page 2 of 2 PageID 388

   GLANCY PRONGAY & MURRAY LLP           GREENBERG TRAURIG P.A.
   Brian P. Murray, Esq.                 Colin S. Baker, Esq.
   230 Park Avenue, Suite 530            Florida Bar No. 0066352
   New York, New York 10069              450 South Orange Ave., Suite 650
   Telephone: (212) 682-5340             Orlando, FL 85004-2382
   Bmurray@glancylaw.com                 Telephone: (407) 420-1000
                                         bakerco@gtlaw.com

   Counsel for Plaintiff                 Counsel for Defendant, The Cookware
                                         Company (USA) LLC




                                                                               7
